          Case 3:19-cv-06150-VC Document 26 Filed 05/11/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 ECOLOGICAL RIGHTS FOUNDATION,
                                                    Case No. 19-cv-06150-VC
                Plaintiff,

         v.                                         ORDER OF DISMISSAL

 UNITED STATES AIR FORCE,
                Defendant.




       The Court has been advised by the Stipulation Regarding Resolution of Fees Issue and

Stipulated Dismissal, filed on April 30, 2020, that the parties have resolved this case. (Re: Dkt.

No. 24). Therefore, it is ORDERED that this case is DISMISSED without prejudice. All

deadlines and hearings in the case are vacated. Any pending motions are moot.

       The parties retain the right to reopen this action within 60 days of this Order if the

settlement is not consummated. If a request to reinstate the case is not filed and served on

opposing counsel within 60 days, the dismissal will be with prejudice.

       IT IS SO ORDERED.

Dated: May 11, 2020

                                                 ______________________________________
                                                 VINCE CHHABRIA
                                                 United States District Judge
